FILED
                             NOT FOR PUBLICATION                            JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ELVIS JHUNE QUEROL TUBON,                        No. 12-71181

               Petitioner,                       Agency No. A075-118-892

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Elvis Jhune Querol Tubon, a native and citizen of the Philippines, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the omission of Tubon’s political activities from his asylum application

and written statement. See Kin v. Holder, 595 F.3d 1050, 1057 (9th Cir. 2010)

(significant omissions from asylum applications can be substantial evidence in

support of an adverse credibility determination). Tubon’s explanations for the

omission do not compel a contrary result. See Lata v. INS, 204 F.3d 1241, 1245

(9th Cir. 2000). In the absence of credible testimony, Tubon’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Finally, substantial evidence also supports the agency’s denial of CAT. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008) (denying CAT relief

because petitioner failed to demonstrate that “more likely than not, she will be

tortured at the instigation of, or with the acquiescence of the Philippine

government”).

      PETITION FOR REVIEW DENIED.


                                           2                                   12-71181